USCA11 Case: 19-13686       Date Filed: 06/21/2021   Page: 1 of 16



                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-13686
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:97-cr-00344-JDW-AAS-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

JOHN LEE COLLINS,
a.k.a. Block,
                                                             Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (June 21, 2021)

Before JORDAN, ANDERSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:

     Defendant John Lee Collins appeals the district court’s denial in part of his
           USCA11 Case: 19-13686          Date Filed: 06/21/2021      Page: 2 of 16



counseled motion for a sentence reduction under the First Step Act of 2018, Pub.

L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (“First Step Act”). Because the

district court reasonably concluded that a reduction to his 360-month prison

sentence was unwarranted, we affirm.

I.     BACKGROUND
       In 1997, a federal grand jury indicted Defendant for distributing cocaine

base (“Count I”) and distributing heroin (“Count II”), both in violation of 21

U.S.C. § 841(a)(1). Before trial, the Government filed an information under 21

U.S.C. § 851(a)(1) indicating that it intended to seek an enhanced punishment due

to Defendant’s prior felony conviction for cocaine possession. At a trial in March

1998, a jury convicted Defendant on both counts without making a drug-quantity

finding.

       A probation officer prepared a presentence investigation report, which noted

that, because Defendant had a prior conviction for a felony drug offense, he faced

20 years’ to life imprisonment and at least ten years’ supervised release for

Count I, under 21 U.S.C. § 841(b)(1)(A),1 and a 30-year maximum prison term and

at least six years of supervised release for Count II, under 21 U.S.C.

§ 841(b)(1)(C). The probation officer stated that Defendant’s offense conduct



1
  At the time, § 841(b)(1)(A) provided the penalties for an offense involving 50 grams or more
of crack cocaine. 21 U.S.C. § 841(b)(1)(A)(iii) (1996).

                                               2
           USCA11 Case: 19-13686          Date Filed: 06/21/2021       Page: 3 of 16



involved selling 133 grams of crack cocaine and 27.8 grams of heroin to a

confidential informant. Converting these quantities into their marijuana

equivalents, the probation officer concluded that Defendant was accountable for

2,687.8 kilograms of marijuana, which resulted in a base offense level of 32 under

U.S.S.G § 2D1.1(c)(4). Because Defendant had sustained at least two prior felony

convictions of either a crime of violence or a controlled substance offense,

however, Defendant qualified as a career offender under U.S.S.G. § 4B1.1. 2 As a

career offender facing a statutory maximum of life in prison, Defendant’s total

offense level under U.S.S.G. § 4B1.1 was 37. Turning to Defendant’s criminal

history, the probation officer concluded that Defendant had a criminal-history

category of VI for two independent reasons: (1) Defendant had 13 or more

criminal-history points, placing him in category VI under Chapter 5’s sentencing

table; and (2) Defendant qualified as a career offender under U.S.S.G.

§ 4B1.1. Based on a total offense level of 37 and a criminal-history category of

VI, Defendant’s guideline range was 360 months’ to life imprisonment, ten years’

supervised release for Count I, and six years’ supervised release for Count II.




2
  The presentence investigation report stated that Defendant had three predicate convictions
from Florida: burglary, robbery, and battery on a law enforcement officer.

                                                3
            USCA11 Case: 19-13686          Date Filed: 06/21/2021      Page: 4 of 16



         At sentencing in May 2000, Defendant offered no objections to the

presentence investigation report, and the court adopted its guideline calculations. 3

Sentencing Defendant at the low end of the guideline range, the court imposed

concurrent 360-month terms of imprisonment for Counts I and II, and concurrent

ten-year and six-year terms of supervised release for Counts I and II, respectively.

The court noted that the sentence was adequate and met the statutory purposes of

sentencing.

         On direct appeal, Defendant argued among other things that the sentencing

court erred under Apprendi v. New Jersey, 530 U.S. 466 (2000) in sentencing him

based on a prior felony drug conviction and a quantity of drugs not alleged in the

indictment or proven to a jury beyond a reasonable doubt. We rejected this

argument, concluding that the sentencing court did not plainly err because a prior

conviction need not be alleged in the indictment and proven to a jury, and

regardless of drug quantity Defendant was sentenced within 21 U.S.C.

§ 841(b)(1)(C)’s 30-year maximum prescribed for a person who commits a drug

offense after sustaining a prior conviction for a felony drug offense.4




3
  The 1998 Sentencing Guidelines Manual was in effect at sentencing. Although the probation
officer had prepared Defendant’s presentence investigation report using the 1997 Sentencing
Guidelines Manual, amendments to the Guidelines did not affect Defendant’s guideline
calculation.
4
    Defendant’s prior felony drug offense was simple cocaine possession.

                                                4
         USCA11 Case: 19-13686          Date Filed: 06/21/2021   Page: 5 of 16



      In March 2019, Defendant filed a counseled motion to reduce his sentence

under the First Step Act. In an eligibility memorandum, the probation officer

reported that Defendant was eligible for a First Step Act sentence reduction

because retroactive application of the Fair Sentencing Act of 2010, Pub. L. No.

111-220, §§ 2–3, 124 Stat 2372, 2372 (“Fair Sentencing Act”) reduced Count I’s

statutory minimum term of imprisonment from 20 to ten years, with a maximum of

life imprisonment, and its term of supervised release from ten years to eight years.

But because Defendant’s amended guideline range did not change, the probation

officer concluded that the First Step Act’s only effect was to reduce Count I’s term

of supervised release to eight years.

      In his motion, Defendant requested a sentence reduction to time served

(approximately 264 months) and six years’ supervised release. Defendant argued

that his sentence was overly harsh, especially in light of the intervening changes in

the law since its imposition in 2000, including Apprendi v. New Jersey, 530 U.S.

466, 490 (2000) (holding that, “[o]ther than the fact of a prior conviction, any fact

that increases the penalty for a crime beyond the prescribed statutory maximum

must be submitted to a jury, and proved beyond a reasonable doubt”), Alleyne v.

United States, 570 U.S. 99, 103 (2013) (holding that “any fact that increases the

mandatory minimum is an ‘element’ that must be submitted to the jury”), United

States v. Booker, 543 U.S. 220, 264–65 (2005) (rendering the Sentencing


                                            5
           USCA11 Case: 19-13686           Date Filed: 06/21/2021       Page: 6 of 16



Guidelines advisory rather than mandatory), Kimbrough v. United States, 552 U.S.

85, 91 (2007) (holding that the sentencing court “may consider the disparity

between the Guidelines’ treatment of crack and powder cocaine offenses” in

determining whether a guideline sentence is appropriate), and §§ 2 and 3 of the

Fair Sentencing Act (reducing disparities in penalties for crack and powder cocaine

offenses). He argued that, if sentenced today, his statutory penalties could no

longer be enhanced under § 841 because the jury never made a drug-quantity

finding and his simple cocaine-possession conviction no longer qualified for a

§ 851 enhancement. 5 He further argued that, because his predicate convictions for

battery on a law enforcement officer and burglary would no longer count as crimes

of violence, the Guidelines’ career-offender enhancement no longer applied.

Given these changes in the law, Defendant contended that his guideline range

under the current Guidelines would be only 120 to 150 months’ imprisonment,

based on a total offense level of 26 and a criminal-history category of VI.

       The Government did not oppose a reduction of Defendant’s supervised

release to eight years for Count I. But it opposed any reduction to his prison

sentence because the First Step Act lowered Defendant’s mandatory minimum

penalty for Count I without altering his guideline range or any other factor the


5
  Section 851 provides that a defendant’s punishment may not be increased based on a prior
conviction unless, before trial, the Government files an information identifying the conviction
relied upon. 21 U.S.C. § 851(a)(1).

                                                6
           USCA11 Case: 19-13686           Date Filed: 06/21/2021        Page: 7 of 16



court had considered at sentencing. The Government acknowledged that, if

Defendant received a fresh sentencing today, his prior felony conviction for

cocaine possession would no longer qualify for a § 851 enhancement, and his prior

convictions for burglary and battery on a law enforcement officer would no longer

qualify for a career-offender enhancement. Accordingly, the Government stated

that his revised guideline range would be 210 to 262 months’ imprisonment, based

on a total offense level of 32 and a criminal-history category of VI. 6 Nevertheless,

the Government maintained that the First Step Act did not authorize a plenary

resentencing.

       The district court denied Defendant’s motion, except that it reduced his term

of supervised release on Count I to eight years. The court concluded that, although

Defendant was eligible for a sentence reduction under the First Step Act because

the Fair Sentencing Act had lowered his minimum prison sentence on Count I, a

sentence reduction was unwarranted because “the minimum penalty had no bearing

on his sentence” as to Count I. The court further noted that the First Step Act did

not change the penalty for Count II and that Defendant’s guideline range remained

the same. “Regardless,” the court concluded, a sentence reduction was


6
  While Defendant and the Government did not spell out how they arrived at their revised total-
offense-level calculations, it appears that they calculated different total offense levels because
Defendant used the drug-conversion table from the current Guidelines whereas the Government
used the drug-equivalency table from the 1998 Guidelines, which were in effect at Defendant’s
original sentencing.

                                                 7
         USCA11 Case: 19-13686       Date Filed: 06/21/2021    Page: 8 of 16



unwarranted in light of the 18 U.S.C. § 3553(a) factors, “particularly the

seriousness of the offenses, and the need to promote respect for the law and

deterrence.” Although the Government had conceded that, if sentenced today,

Defendant would not qualify as a career offender or be subject to a § 851

enhancement based on his prior cocaine-possession conviction, the court declined

to consider changes in the law other than retroactive application of the Fair

Sentencing Act because the First Step Act did not authorize it to revisit such issues.

Defendant appealed the partial denial of his motion.

II.   DISCUSSION

      On appeal, Defendant argues that the district court abused its discretion in

denying a reduction of his prison sentence under the First Step Act because the

court (1) applied the wrong penalty provision under Apprendi v. New Jersey, 530

U.S. 466 (2000), (2) miscalculated the revised guideline range, and (3) failed to

afford consideration to relevant § 3553(a) factors. We review a district court’s

authority to reduce a sentence under the First Step Act de novo and its decision not

to reduce an eligible defendant’s sentence for an abuse of discretion. United States

v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020). Because the district court

reasonably concluded that a sentence reduction was unwarranted and our recent

precedents foreclose Defendant’s arguments on appeal, we affirm.




                                          8
         USCA11 Case: 19-13686       Date Filed: 06/21/2021    Page: 9 of 16



      In 2000, when Defendant was sentenced, “the statutory penalties for drug-

trafficking offenses involving crack cocaine were the same as the statutory

penalties for drug-trafficking offenses involving 100 times as much powder

cocaine.” Id. The Fair Sentencing Act of 2010 amended the penalties for crack-

cocaine offenses, increasing the quantity of crack cocaine necessary to trigger the

higher penalties in 21 U.S.C. §§ 841(b)(1)(A)(iii) and (B)(iii) for defendants

sentenced on or after the Act’s effective date. Id. at 1297.

      “When Congress enacted the First Step Act of 2018, it granted district courts

discretion to reduce the sentences of crack-cocaine offenders in accordance with

the amended penalties in the Fair Sentencing Act.” Id. Under the First Step Act, a

district court that has “imposed a sentence for a covered offense may . . . impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing Act . . . were in

effect at the time the covered offense was committed.” First Step Act § 404(b).

      In Jones, we established a two-part framework for determining whether a

defendant is eligible for a sentence reduction under § 404(b) of the First Step Act.

United States v. Russell, 994 F.3d 1230, 1238 (11th Cir. 2021). First, a court must

determine whether the defendant was sentenced for a “covered offense.” Jones,

962 F.3d at 1303. A “covered offense” is defined as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3

of the Fair Sentencing Act . . . that was committed before August 3, 2010.” First


                                          9
         USCA11 Case: 19-13686        Date Filed: 06/21/2021    Page: 10 of 16



Step Act § 404(a). Thus, a defendant “has a ‘covered offense’ if his offense

triggered a statutory penalty that has since been modified by the Fair Sentencing

Act.” Jones, 962 F.3d at 1298. Second, because a court may reduce a sentence

only “as if” §§ 2 and 3 of the Fair Sentencing Act were in effect when the

defendant committed the covered offense, the court must determine whether the

defendant “received the lowest statutory penalty that also would be available to

him under the Fair Sentencing Act.” Id. at 1303. “If the [defendant’s] sentence

would have necessarily remained the same had the Fair Sentencing Act been in

effect, then the district court lacks the authority to reduce the [defendant’s]

sentence.” Id.

      Here, there is no dispute that Defendant was eligible for a sentence reduction

on Count I under Jones’s two-part framework. First, Defendant’s conviction for

distributing crack cocaine qualified as a “covered offense.” First Step Act

§ 404(a). Because the sentencing court found that Defendant had distributed 133

grams of crack cocaine, his offense fell under 21 U.S.C. § 841(b)(1)(A)(iii), which

carried a 20-year minimum penalty for distributing 50 grams or more of cocaine

base after sustaining a prior conviction for a felony drug offense. 21 U.S.C.

§ 841(b)(1)(A)(iii) (1996). Under the Fair Sentencing Act, however, the same

offense would have fallen under 21 U.S.C. § 841(b)(1)(B)(iii)’s penalty provision

for distributing 28 grams or more of cocaine base, with a minimum prison sentence


                                          10
         USCA11 Case: 19-13686      Date Filed: 06/21/2021    Page: 11 of 16



of only ten years. 21 U.S.C. § 841(b)(1)(B)(iii) (2010). Because Defendant’s

offense triggered a statutory penalty modified by the Fair Sentencing Act, it was a

“covered offense.” Jones, 962 F.3d at 1298. Second, Defendant was not

sentenced “as if” the Fair Sentencing Act had been in effect when he committed

the offense because his sentence (30 years) was higher than the lowest statutory

penalty available under the Fair Sentencing Act (ten years). First Step Act

§ 404(b); see Jones, 962 F.3d at 1303. The district court, therefore, correctly

determined that Defendant was eligible for a sentence reduction as to Count I

under the First Step Act.

      But although the district court had authority to reduce Defendant’s sentence,

“it was not required to do so” and “had wide latitude in deciding whether to

exercise its discretion.” Russell, 994 F.3d at 1238–39 (quotation marks omitted).

In ruling on Defendant’s motion, the court was merely required to give “reasoned

consideration” to Defendant’s arguments and “adequately explain its discretionary

determination in order to allow for meaningful appellate review.” United States v.

Stevens, 997 F.3d 1307, 1318 (11th Cir. 2021). It did just that, explaining that a

reduction to Defendant’s prison sentence was unwarranted because (1) Count I’s

20-year minimum penalty had no bearing on his original sentence, which was

based on the 360-month-to-life guideline range, (2) the First Step Act did not

change his guideline range, and (3) in any event, the seriousness of the offense and


                                         11
          USCA11 Case: 19-13686           Date Filed: 06/21/2021       Page: 12 of 16



the need to promote respect for the law and deterrence warranted a 360-month

sentence.

       Although Defendant challenges the district court’s ruling on several

grounds, our recent precedents decided after the parties briefed this case foreclose

his arguments. First, he argues that, in determining his statutory range under the

First Step Act, the district court failed to take into account an Apprendi error,

namely, the fact that he was not charged with, and a jury did not find, a specific

drug quantity. Absent a drug quantity, Defendant argues that the court should have

applied 21 U.S.C. § 841(b)(1)(C), which provides for a statutory maximum of 30

years’ imprisonment for a person who sold crack cocaine after sustaining a

conviction for a felony drug offense, rather than 21 U.S.C. § 841(b)(1)(B), which

provides for a statutory range of ten years’ to life imprisonment for such a person

who has sold 28 grams or more of crack cocaine. 7

       After the parties briefed this case, however, we held in Jones that a

defendant “cannot rely on Apprendi to redefine his offense for purposes of

a First Step Act motion.” Jones, 962 F.3d at 1302. Accordingly, Defendant’s

argument is now foreclosed. “Under Jones, if a [defendant] was sentenced before



7
  These statutory ranges are relevant in calculating Defendant’s offense level under the
Sentencing Guidelines. A career offender with a 30-year maximum prison sentence has an
offense level of 34, whereas a career offender facing up to life imprisonment has an offense level
of 37. U.S.S.G. § 4B1.1.

                                               12
          USCA11 Case: 19-13686           Date Filed: 06/21/2021       Page: 13 of 16



the Supreme Court’s decision in Apprendi, the court generally can look to a drug-

quantity finding made by the sentencing judge because that determination was used

to set the [defendant’s] statutory penalty range.” Russell, 994 F.3d at 1237 n.7.

That is what the district court did here. The presentence investigation report’s

unobjected-to statement that Defendant had sold 133 grams of crack cocaine

determined Defendant’s statutory penalty range when he was originally sentenced.

Thus, the district court correctly determined that, under the First Step Act,

Defendant’s offense now fell under 21 U.S.C. § 841(b)(1)(B), the penalty

provision for an offense involving 28 grams or more of crack cocaine. Because

Defendant had a prior conviction for a felony drug offense, his statutory range was

ten years to life, as the district court correctly found. 21 U.S.C. § 841(b)(1)(B).

       Defendant next faults the district court for declining to reconsider his status

as a career offender when determining that a reduction to the statutory minimum

for Count I did not affect his guideline range. 8 Defendant contends that, because

the First Step Act states that a court may “impose” a reduced sentence rather than

“modify” a sentence, the court was required to consider the 18 U.S.C. § 3553(a)

factors anew, including the Sentencing Guidelines in effect during the First Step

Act proceeding. In effect, Defendant contends that the First Step Act entitled him


8
  As noted above, the Government conceded below that Defendant would not qualify as a career
offender if sentenced today because two of his three prior felony convictions no longer constitute
crimes of violence.

                                               13
         USCA11 Case: 19-13686       Date Filed: 06/21/2021    Page: 14 of 16



to a fresh sentencing hearing, with all the benefits of changes in the law that have

accrued since his original sentencing.

      We have since clarified, however, that “the First Step Act does not authorize

the district court to conduct a plenary or de novo resentencing.” United States v.

Taylor, 982 F.3d 1295, 1302 (11th Cir. 2020) (quoting United States v. Denson,

963 F.3d 1080, 1089 (11th Cir. 2020)). “The authority to reduce [a defendant’s]

sentence as if sections 2 and 3 of the Fair Sentencing Act were in effect when [the

defendant] committed his offense does not permit the court to reduce [the

defendant’s] sentence on the covered offense based on changes in the law beyond

those mandated by those sections.” Id. (quotation marks omitted). Moreover, the

district court “is not free to change the defendant’s original guidelines calculations

that are unaffected by sections 2 and 3 [of the Fair Sentencing Act].” Denson, 963

F.3d at 1089.

      Here, the district court did not err in concluding that Defendant’s guideline

range remained unchanged under the First Step Act. The court lacked authority

under the First Step Act to revisit Defendant’s career-offender designation because

§§ 2 and 3 of the Fair Sentencing Act had no bearing on whether his prior felony

convictions qualified as crimes of violence or controlled substance offenses under

U.S.S.G § 4B1.1. Id. The Fair Sentencing Act merely reduced Count I’s statutory

minimum penalties. See Fair Sentencing Act §§ 2–3. Further, the statutory


                                          14
          USCA11 Case: 19-13686          Date Filed: 06/21/2021      Page: 15 of 16



minimums did not factor into the guideline range. Rather, as a career offender,

Defendant’s guideline range was driven by Count I’s statutory maximum of life

imprisonment, which resulted in a total offense level of 37. 9 U.S.S.G. § 4B1.1.

Retroactive application of the Fair Sentencing Act did not change the statutory

maximum for Defendant’s offense. The First Step Act therefore had no effect on

Defendant’s guideline range—a prison sentence of 360 months to life.

       Finally, Defendant asserts that the the district court abused its discretion by

failing to afford consideration to relevant § 3553(a) factors. Defendant, however,

does not identify any such relevant factors, aside from the purported changes to his

guideline range discussed above. In any event, we have since clarified that the

First Step Act “does not mandate consideration of the § 3553(a) sentencing

factors,” although the court “may consider the § 3553(a) factors, as well as the

probation office’s submissions, post-sentence rehabilitation, post-imprisonment

rehabilitation, or any other relevant facts and circumstances.” Stevens, 997 F.3d at

1316, 1318 (emphasis added). The court need only explain its determination in a

manner that permits meaningful appellate review. Id. at 1318. Here, the court did

so, explaining that, although Defendant was eligible for a reduction to his prison

sentence because retroactive application of the Fair Sentencing Act lowered his


9
 Defendant does not contend that the First Step Act changed his criminal-history category of
VI, which remained the same because he had more than 13 criminal-history points. U.S.S.G.
Ch.5, Pt.A, Sentencing Table.

                                              15
          USCA11 Case: 19-13686           Date Filed: 06/21/2021      Page: 16 of 16



statutory minimum, a reduction was unwarranted because the statutory minimum

had no bearing on his sentence, the First Step Act did not change his guideline

range, and the § 3553(a) factors, including the seriousness of the offense and the

need for deterrence, justified a 360-month prison sentence for Count I. We discern

no abuse of discretion in that determination. 10

III.   CONCLUSION
       The district court did not abuse its discretion in denying Defendant’s motion

for a reduction of his prison sentence under the First Step Act. We therefore affirm

the decision below.

       AFFIRMED.




10
   As noted above, the district court granted a reduction of Defendant’s term of supervised
release on Count I to eight years. We do not address that determination because it is
unchallenged on appeal.

                                               16